NUMBER 13-16-00339-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                  IN RE MARK E. MACIAS


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

        On June 28, 2016, relator Mark E. Macias filed a petition for writ of mandamus

contending that the trial court abused its discretion by denying his motion to dismiss the

underlying cause of action as baseless under Texas Rule of Civil Procedure 91a. See

generally TEX. R. CIV. P. 91a. Macias and the real parties in interest, Jose A. Rodriguez,

William J. Tinning, the Law Office of William J. Tinning, Frank Enriquez, and the Law


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); TEX.
R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Office of Frank Enriquez have now filed a joint motion to dismiss this original proceeding

on grounds that the parties have agreed to settle the underlying case. The parties thus

ask that we dismiss this petition for writ of mandamus with each party to bear its own

costs and fees.

       The Court, having examined and fully considered the petition for writ of mandamus

and the joint motion to dismiss, is of the opinion that the joint motion to dismiss should be

granted. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A

case becomes moot if a controversy ceases to exist between the parties at any stage of

the legal proceedings . . .”); State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994)

(stating that, for a controversy to be justiciable, there must be a real controversy between

the parties that will be actually resolved by the judicial relief sought). Accordingly, we

DISMISS this original proceeding as moot with each party to bear its own costs and fees.

                                                                PER CURIAM

Delivered and filed the
3rd day of October, 2016.




                                             2